           Case 5:19-cv-07071-SVK Document 120 Filed 07/20/21 Page 1 of 1


     Perry J. Narancic, SBN 206820
1    LEXANALYTICA, PC
     3000 El Camino Real
2    Bldg. 4, Suite 200
     Palo Alto, CA 94306
3    www.lexanalytica.com
     pjn@lexanalytica.com
4    Tel: 650-655-2800
5    Attorneys for Defendants
     ONLINENIC, INC. and DOMAIN ID SHIELD SERVICE
6    CO., LIMITED
7

8                                   UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   FACEBOOK, INC. and INSTAGRAM,                     Case No. 19-CV-07071-SVK
     LLC
12                                                     DEFENDANTS’ STATEMENT OF
                      Plaintiffs,                      NON-OPPOSITION
13           v.
14                                                     Date: Aug. 17, 2021
     ONLINENIC, INC. and DOMAIN ID                     Time: 10:00 am
15   SHIELD SERVICE CO., LIMITED.                      Judge: Hon. Susan van Keulen
                                                       Crt. Room: 6, 4th Floor
16                   Defendants.

17

18
             NOTICE IS HEREBY GIVEN that Defendants OnlineNIC, Inc. and Domain ID Shield
19
     Service Co., Limited (“Defendants”) shall not file an opposition to Plaintiffs’ Motion to Strike
20
     Defendants’ Answer and for Default Judgment (Dkt. No. 117).
21

22                                               Respectfully Submitted,
23   DATED: July 20, 2021                        LEXANALYTICA, PC
24
                                                 By: /s/ Perry J. Narancic
25

26                                               Attorneys for Defendants
                                                 ONLINENIC, INC. and DOMAIN ID SHEILD
27                                               SERVICE CO., LIMITED
28
                                                    - 1-
     Facebook, Inc. v. OnlineNIC, Inc.                                          Case No. 19-cv-7071-SVK
     Defendants’ Statement of Non-Opposition
